PER CURIAM.
We reverse the defendant’s convictions and sentences for capital sexual battery and remand for a new trial on the ground that the trial court committed reversible error in restricting defense counsel’s cross examination of the child victim’s mother which cross examination was designed to elicit information as to whether the child feared its mother. This information was relevant to the defense argument that the child’s fear of its mother was the child's reason or motive to falsify or fabricate a claim against the defendant, who was the mother’s ex-husband. The defense was entitled to lay a factual basis for this argument to the jury which was directed to the child’s credibility as a witness and to the weight the jury might give to the child’s testimony. See generally, Olden v. Kentucky, 488 U.S. 227, 109 S.Ct. 480, 102 L.Ed.2d 513 (1988); Davis v. Alaska, 415 U.S. 308, 94 S.Ct. 1105, 39 L.Ed.2d 347 (1974); Chambers v. Mississippi, 410 U.S. 284, 93 S.Ct. 1038, 35 L.Ed.2d 297 (1973).
REVERSED and REMANDED FOR NEW TRIAL.
GOSHORN, C.J., and COWART, J., concur.
W. SHARP, J., dissents without opinion.